DETAILED CORRESPONDENCENotice of AIA  status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) filed on 8/27/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the examiner is considering the information disclosure statement. Please see the attached copy of PTO-1449.	

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
Claims 1-17 are allowed in view of the updated search conducted, prosecution history, and in particular the appeal brief filed 7/26/2021 is persuasive in reiterating that the method of treating disease in a human, comprising the steps of measuring a core temperature of the human, the core temperature indicating fever; testing the human for the presence of a virus that causes disease, the testing indicating presence of the virus; submerging at least the trunk and legs of the human in water comprising a surfactant, the human at least partially submerged in the water for a treatment period of at least three hours; and controlling the temperature of the water during the treatment period, is not found in the prior art, and is therefore novel and unobvious. 	
An updated prior art search did not disclose a reference that teaches each of the steps of the claimed method. Further, there is insufficient motivation to combine the prior art of record that was previously relied upon to teach or make obvious the each of the required limitations of the claimed invention.
Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-17 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615